
	

113 S2287 IS: Carbon Capture and Sequestration Deployment Act of 2014
U.S. Senate
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2287
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2014
			Mr. Rockefeller (for himself and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To facilitate the development and commercial deployment of carbon capture and sequestration
			 technologies, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Carbon Capture and Sequestration Deployment Act of 2014.
		
			I
			Carbon Capture and Sequestration Innovation Program
			
				101.
				Partnerships for
			 carbon capture and sequestration
				
					(a)
					Establishment
			 of program
					
						(1)
						In
			 general
						Not later than 1 year after the date of enactment of this
			 Act, the Secretary of Energy (referred to in this Act as the
			 Secretary) shall establish a cooperative industry-government
			 research and development program, in addition to and in cooperation with
			 the
			 carbon capture and sequestration research and development program of the
			 Office
			 of Fossil Energy, to demonstrate novel and innovative technologies—
						
							(A)
							to capture or
			 prevent carbon dioxide emissions from carbon-based fuels;
						
							(B)
							to enable the
			 beneficial use of carbon dioxide; or
						
							(C)
							to enable the
			 long-term storage of carbon dioxide.
						
						(2)
						Participation
			 of national laboratories and universities
						The program—
						
							(A)
							shall include the
			 participation of the National Energy Technology Laboratory; and
						
							(B)
							may include the
			 participation of other National Laboratories, institutions of higher
			 education,
			 and other appropriate entities.
						
					(b)
					Cost
			 sharing
					For purposes of developing and demonstrating the
			 technologies or approaches referred to in subsection (a)(1)—
					
						(1)
						the Secretary
			 shall provide at least 80 percent of the cost of the development projects;
			 and
					
						(2)
						the industry
			 participant shall provide not more than 20 percent of the cost of the
			 development projects.
					
					(c)
					Authorization
			 of appropriations
					There are authorized to be appropriated to the
			 Secretary to carry out this section—
					
						(1)
						$110,000,000 for
			 each of fiscal years 2015 through 2019;
					
						(2)
						$60,000,000 for
			 each of fiscal years 2020 through 2024; and
					
						(3)
						$30,000,000 for
			 each of fiscal years 2025 through 2029.
					
				102.
				Annual
			 Department of Energy assessment
				
					(a)
					In
			 general
					
						(1)
						Department of
			 Energy report
						Not later than 1 year after the date of enactment
			 of this Act and annually thereafter until the Secretary determines that
			 technology preventing the emission of, capturing, transporting,
			 permanently
			 storing or sequestering, or putting to beneficial use carbon dioxide is
			 available to the commercial marketplace, the Secretary shall—
						
							(A)
							conduct an
			 assessment in accordance with subsection (b) of the existing Federal
			 programs
			 supporting the technology; and
						
							(B)
							submit to the
			 appropriate authorizing and appropriating committees of Congress a report
			 on
			 the results of the assessment.
						
						(2)
						Government
			 Accountability Office review
						Not later than 1 year after the
			 first report is provided to the appropriate authorizing and appropriating
			 committees of Congress under paragraph (1)(B) and subsequently as needed
			 until
			 technology preventing the emission of, capturing, transporting,
			 permanently
			 storing or sequestering, and putting to beneficial use carbon dioxide is
			 available to the commercial marketplace, the Comptroller General of the
			 United
			 States shall conduct a review of the report described in paragraph (1)(C)
			 in
			 accordance with subsection (c).
					
					(b)
					Department of
			 Energy report requirements
					The Secretary shall include in the
			 report required under subsection (a)(1)(B)—
					
						(1)
						a detailed
			 description of the existing programs, including each major program area,
			 that
			 conduct or support research, development, demonstration, and deployment of
			 technology—
						
							(A)
							to prevent the
			 emission of carbon dioxide or to capture carbon dioxide from sources,
			 including
			 fossil fuel-based power plants;
						
							(B)
							to transport
			 carbon dioxide;
						
							(C)
							to store or
			 sequester captured carbon dioxide permanently; or
						
							(D)
							to put captured
			 carbon dioxide to beneficial use;
						
						(2)
						an assessment,
			 based on Federal Government laboratory research experience, available
			 industry
			 research experience, and such other data and information as the Secretary
			 considers useful and appropriate, to determine whether each major program
			 area
			 and principal projects within the areas described in paragraph (1) are
			 designed
			 to, and will advance fundamental knowledge or achieve significant
			 technical
			 advancement and materially improve the technology base to effectively
			 address
			 the prevention of carbon dioxide emissions or capture of carbon dioxide or
			 the
			 transport, permanent storage, or beneficial use of captured carbon
			 dioxide;
			 and
					
						(3)
						an assessment of
			 the estimated timeframe and costs of the Secretary necessary to
			 reasonably
			 conclude that technology will be available to the commercial
			 marketplace.
					
					(c)
					Government
			 Accountability Office review requirements
					The Comptroller General
			 of the United States shall include in the review required under subsection
			 (a)(2)—
					
						(1)
						an analysis of
			 the estimated timeframes and costs of the Secretary, as reported pursuant
			 to
			 subsection (b)(3);
					
						(2)
						any
			 recommendations that the Comptroller General of the United States
			 considers
			 appropriate and useful to improve the likelihood of achieving
			 technological
			 advancements to mitigate carbon dioxide emissions or to expedite the
			 availability of carbon capture and sequestration technology for the
			 commercial
			 marketplace;
					
						(3)
						an assessment of
			 any legal or regulatory impediment by any Federal agency or department
			 that has
			 arisen in relation to the deployment of carbon capture and storage
			 technology,
			 including any delays in the permitting of the technology or the
			 construction or
			 operation of any facility; and
					
						(4)
						any other
			 analyses the Comptroller General of the United States considers necessary
			 or
			 appropriate.
					
					(d)
					Budget request
			 report
					In the budget requests for each of fiscal years 2016
			 through 2030, the President shall include in the budget request of the
			 Secretary for the Fossil Energy Program a report that assesses—
					
						(1)
						the
			 progress of the Secretary in implementing the recommendations of the
			 Comptroller General of the United States and compares the estimated costs
			 of
			 completing implementation of those recommendations to the requested budget
			 levels; and
					
						(2)
						the progress made for the preceding fiscal year toward
			 achieving
			 the goals of the program for which funding is requested.
					
			II
			Carbon dioxide sequestration credit
			
				201.
				Modifications to carbon
			 dioxide sequestration credit
				
					(a)
					Allocation and
			 certification of credit
					
						(1)
						In
			 general
						Subsection (e) of
			 section 45Q of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							
								(e)
								Limitation
								
									(1)
									Allocation
				limitation
									No credit shall be allowed under subsection (a) with
				respect to qualified carbon dioxide captured by carbon capture
			 equipment at a
				qualified facility for the amount of qualified carbon dioxide
			 captured by such
				carbon capture equipment in excess of—
									
										(A)
										the portion of
				the national limitation allocated with respect to such carbon
			 capture equipment
				under subsection (f), over
									
										(B)
										the amount of
				qualified carbon dioxide captured by such carbon capture equipment
			 during
				periods before August 1, 2015, for which a credit under subsection
			 (a) was allowed.
									
									(2)
									National
				limitation
									For purposes of paragraph (1)(A), the national
				limitation is the excess of—
									
										(A)
										75,000,000 metric
				tons of qualified carbon dioxide, over
									
										(B)
										the number of
				metric tons of qualified carbon dioxide captured before August 1,
			 2015, for
				which a credit under subsection (a) was
				allowed.
									.
					
						(2)
						Allocation and
			 certification
						Section 45Q of such Code is amended by adding at
			 the end the following new subsection:
						
							
								(f)
								Allocation for
				and certification of carbon capture projects
								
									(1)
									Establishment
				of procedures
									Not later than July 1, 2015, the Secretary shall
				establish, by regulation, processes and procedures—
									
										(A)
										for allocating
				the national limitation under subsection (e)(2) to projects for
			 placing carbon
				capture equipment in service at qualified facilities, and
									
										(B)
										for certifying
				projects for which an allocation has been made under subparagraph
			 (A).
									
									(2)
									Allocations
									
										(A)
										Application
										Each
				applicant for an allocation under this subsection shall submit an
			 application
				to the Secretary under such terms and conditions as are established
			 by the
				Secretary in regulations.
									
										(B)
										Priority
										The
				Secretary shall rank applications received under subparagraph (A)
			 in the
				following order:
										
											(i)
											Applicants with
				applications received by the Secretary on an earlier date shall be
			 given higher
				priority than applicants with applications received on a later
			 date. For
				purposes of this clause, any application received before the date
			 that is 30
				days after the procedures and processes described in paragraph (1)
			 are
				established shall be considered to have been received on such date.
										
											(ii)
											In the case of
				applications received on the same date, those applicants
			 concurrently applying
				for certification shall be given higher priority.
										
											(iii)
											In the case of
				applications received on the same date and concurrently applying
			 for
				certification, those projects with the earlier date by which
			 construction
				commenced shall be given higher priority.
										
										(C)
										Allocation to
				applicants
										Subject to subparagraph (D), the Secretary shall
				allocate tonnage to each applicant—
										
											(i)
											based on the
				amount requested on the application, and
										
											(ii)
											in order of the
				rank of the application under subparagraph (B),
										until
				the amount of tonnage available under this section is exhausted.
			 Projects for
				which no or a partial allocation is made shall retain their ranking
			 and shall
				be eligible to receive an allocation of tonnage previously
			 allocated that is
				forfeited or recaptured.
										(D)
										Limitation
										The
				Secretary may not allocate to any project more than the lesser of—
										
											(i)
											the number of
				metric tons of qualified carbon dioxide projected to be captured at
			 the
				qualified facility under the project during the 10-year period
			 beginning on the
				date on which such project is placed in service,
										
											(ii)
											the number of
				metric tons of qualified carbon dioxide projected to be captured at
			 the
				qualified facility under the project—
											
												(I)
												which are subject
				to a written, binding contract for disposal in secure geological
			 storage
				(whether or not used as a tertiary injectant), or
											
												(II)
												for which there
				is a plan for such disposal by the applicant, or
											
											(iii)
											15,000,000
				metric tons of qualified carbon dioxide.
										
										(E)
										Reduction for
				prior credits
										The amount of any allocation under subparagraph (C)
				to any project shall be reduced by the number of metric tons of
			 carbon dioxide
				captured by the carbon capture equipment with respect to such
			 project before
				August 1, 2015, for which a credit was allowed under subsection
			 (a).
									
									(3)
									Certification
									
										(A)
										In
				general
										No credit shall be allowed under subsection (a) with
				respect to any project for using carbon capture equipment to
			 capture qualified
				carbon dioxide at a qualified facility before the date on which
			 such project is
				certified under this paragraph.
									
										(B)
										Application for
				certification
										Each project which is allocated a portion of the
				national limitation shall submit an application for certification
			 to the
				Secretary containing such information as the Secretary may require.
			 Such
				application shall be submitted—
										
											(i)
											not later
				than—
											
												(I)
												6 months after
				the date on which such project receives an allocation, and
											
												(II)
												30 days after
				the later of the date on which the regulations, processes, and
			 procedures are
				established under paragraph (1) or the construction start date, and
											
											(ii)
											not earlier than
				the construction start date.
										For
				purposes of this subparagraph, the term construction start date
				means the earlier of the first date on which physical work on the
			 project of a
				significant nature is undertaken or the date by which 5 percent or
			 more of the
				total cost of the project has been spent.
										(C)
										Revocation of
				certification
										
											(i)
											Materially
				inaccurate representations
											The Secretary may revoke a
				certification under this paragraph if the Secretary determines that
			 an
				applicant has made a materially inaccurate representation with
			 respect to the
				project.
										
											(ii)
											Failure to
				timely place equipment in service
											A certification under this
				paragraph shall be revoked in any case in which carbon capture
			 equipment with
				respect to the project is not placed in service—
											
												(I)
												before the date
				which is 5 years after the date on which the allocation was issued,
			 in the case
				of a new industrial facility, or
											
												(II)
												before the date
				which is 3 years after the date on which the allocation was issued,
			 in the case
				of a modification of an existing industrial facility.
											
										(D)
										Reallocation
										In
				any case—
										
											(i)
											in which a
				certification is revoked under subparagraph (C), or
										
											(ii)
											in which a
				taxpayer to whom an allocation is made under paragraph (2) fails to
			 obtain
				certification for a project under this paragraph,
										the
				amount of national limitation which was allocated to such project
			 under
				paragraph (2) shall be reallocated under such rules as established
			 by the
				Secretary under regulations.
									(4)
									Public
				disclosure
									
										(A)
										In
				general
										The Secretary shall, within 30 days of making any
				allocation, certification, revocation, or change in the ranking of
			 projects,
				publicly disclose the amount of such allocation, a description of
			 the project
				for which such allocation, certification, or revocation was made,
			 and the
				change in the ranking of projects, as the case may be.
									
										(B)
										Annual
				report
										The Secretary shall issue an annual report summarizing
				credits allocated and available for
				allocation.
									.
					
						(3)
						Conforming
			 amendments
						
							(A)
							Paragraph (2) of
			 section 45Q(c) of such Code is amended by inserting which is part of a
			 project which is certified under subsection (f)(3) after carbon
			 capture equipment.
						
							(B)
							Paragraph (3) of
			 section 45Q(c) of such Code is amended by striking which and
			 inserting at which such carbon capture equipment.
						
					(b)
					10-Year credit
			 limitation
					Section 45Q(a) of the Internal Revenue Code of 1986 is
			 amended—
					
						(1)
						in paragraph
			 (1)(A), by inserting during the 10-year period beginning on the later of
			 the date on which the carbon capture equipment described in subsection
			 (c)(1)
			 is placed in service or the date on which the project with respect to such
			 carbon capture equipment was certified under subsection (f)(3) after
			 qualified facility, and
					
						(2)
						in paragraph
			 (2)(A), by inserting during the 10-year period beginning on the later of
			 the date on which the carbon capture equipment described in subsection
			 (c)(1)
			 is placed in service or the date on which the project with respect to such
			 carbon capture equipment was certified under subsection (f)(3) after
			 qualified facility.
					
					(c)
					Definition of
			 carbon capture equipment
					Section 45Q(d) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						
							(8)
							Carbon capture
				equipment
							The term carbon capture equipment means
				equipment to capture and pressurize qualified carbon
				dioxide.
						.
				
					(d)
					Credit allowed
			 to taxpayer performing carbon capture
					
						(1)
						In
			 general
						Paragraph (5) of section 45Q(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							
								(5)
								Person to whom
				credit is allowable
								
									(A)
									In
				general
									Except as provided in subparagraph (B) or in regulations
				prescribed by the Secretary, any credit under this section shall be
			 allowed to
				the taxpayer who—
									
										(i)
										captures the
				qualified carbon dioxide, and
									
										(ii)
										through contract
				or otherwise, disposes of the qualified carbon dioxide in a manner
			 meeting the
				requirements of paragraph (1)(B) or (2)(C) of subsection (a), as
			 the case may
				be.
									
									(B)
									Election to
				allow credit to person disposing carbon dioxide
									If the person
				described in subparagraph (A) makes an election under this
			 subparagraph in such
				manner as the Secretary may prescribe by regulations, the credit
			 under this
				section—
									
										(i)
										shall be
				allowable to the person that disposes of qualified carbon dioxide
			 in a manner
				meeting the requirements of paragraph (1)(B) or (2)(C) of
			 subsection (a), as
				the case may be, and
									
										(ii)
										shall not be
				allowable to the person described in subparagraph
				(A).
									.
					
						(2)
						Conforming
			 amendments
						
							(A)
							Section 45Q(a) of
			 such Code is amended by striking by the taxpayer each place it
			 appears in paragraphs (1)(B), (2)(B), and (2)(C).
						
							(B)
							Section 45Q(c) of
			 such Code, as amended by subsection (a), is amended by striking paragraph
			 (1)
			 and redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively.
						
					(e)
					Rules relating
			 To credit recapture
					Paragraph (6) of section 45Q(d) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following new
			 sentence: Notwithstanding section 7805(b), any regulation issued
			 pursuant to this paragraph shall apply only with respect to qualified
			 carbon
			 dioxide captured or disposed of after the date on which such regulation is
			 filed with the Federal Register..
				
					(f)
					Effective
			 date
					The amendments made by this section shall apply to carbon
			 dioxide captured after July 31, 2015.
				
			III
			Incentives for carbon capture and sequestration projects
			
				301.
				Federal financial incentives
				
					(a)
					Eligible projects
					Section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—
					
						(1)
						in subsection (b)(5), by inserting and projects described in subsection (f)  before the period at the end; and
					
						(2)
						by adding at the end the following:
						
							
								(f)
								Carbon capture and sequestration projects
								
									(1)
									Definitions
									In this subsection:
									
										(A)
										Commercial scale
										The term commercial scale means, with respect to an electric generation unit, a unit that is designed—
										
											(i)
											to generate and sell electric power directly to consumers or for resale; and
										
											(ii)
											with a carbon dioxide capture system having a useful life of not fewer than 15 years.
										
										(B)
										Eligible unit
										The term eligible unit has the meaning given the term in section 84E of the Internal Revenue Code of 1986.
									
										(C)
										Permanent geologic storage site
										The term permanent geologic storage site means a site that—
										
											(i)
											the Secretary determines is capable of storing carbon dioxide; and
										
											(ii)
											is located in saline formations or other deep geologic storage structures.
										
									(2)
									Guarantees authorized
									Notwithstanding subsection (a)(2), the Secretary may make guarantees in amounts totaling not more
			 than $20,000,000,000  for the following carbon
			 capture and sequestration projects:
									
										(A)
										The construction of new industrial facility units or commercial scale electric generation units
			 that are eligible units utilizing carbon capture and sequestration
			 technology.
									
										(B)
										The retrofit of existing  industrial facility units or commercial scale electric generation units
			 that are eligible units providing for carbon capture and sequestration.
									
										(C)
										The construction of carbon dioxide transmission pipelines to transport carbon dioxide from carbon
			 capture and sequestration facilities to—
										
											(i)
											sequestration sites; or
										
											(ii)
											sites where the carbon dioxide will be used for hydrocarbon recovery.
										
									(3)
									Certification of eligible units
									A unit shall not be eligible to receive a guarantee under paragraph (2) unless the Secretary has
			 certified the unit pursuant to a certification process established by the
			 Secretary by rule.
								.
					
					(b)
					Additional authorization
					Section 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the end the
			 following:
					
						
							(c)
							Additional authorization
							In addition to other amounts made available under this section, there is authorized to be
			 appropriated such sums as are necessary to cover the credit loan subsidy
			 costs associated with the guarantees described in section 1703(f).
						.
				
					(c)
					Tax credits
					
						(1)
						In general
						Subpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 48D the following new section:
						
							
								48E.
								Pioneer CCS facilities
								
									(a)
									Additional qualifying advanced coal project credit
									For purposes of section 46, the qualifying advanced coal project credit for any taxable year shall
			 also include an additional amount equal to the applicable percentage (as
			 determined under subsection (c)) of the incremental
			 cost for carbon capture and sequestration systems for eligible units,
			 determined as follows:
									
										(1)
										For an eligible unit that is a new electric generation unit, the incremental costs shall be the
			 amount by which the costs incurred by the taxpayer for the unit exceed the
			 costs of construction of a comparable supercritical pulverized coal unit
			 without carbon capture and sequestration technology. To establish
			 incremental costs, the taxpayer shall obtain a certified report of a
			 qualified independent engineer estimating the differential construction
			 cost between the eligible unit and a comparably sized supercritical
			 pulverized coal unit without carbon capture and sequestration. The
			 independent engineer shall utilize cost estimates for supercritical
			 pulverized coal units available from Federal agencies, academia and/or the
			 private sector, appropriately adjusted for size, fuel source and location.
			 An engineering design of a hypothetical supercritical pulverized coal unit
			 shall not be required to establish the incremental costs.
									
										(2)
										For an eligible unit that is a new industrial unit, the incremental costs shall be the amount by
			 which the costs incurred by the taxpayer for the unit exceed the costs of
			 construction of a comparable industrial unit without carbon capture and
			 sequestration.
									
										(3)
										For an eligible unit that retrofits a carbon capture, transportation, and sequestration system on
			 an existing generation or industrial unit, the incremental cost shall be
			 the construction costs incurred by the taxpayer for the carbon capture and
			 sequestration system.
									
										(4)
										The Secretary of Energy shall certify the amount of incremental cost for carbon capture and
			 sequestration systems for eligible units in each case, based on
			 appropriate information.
									
									(b)
									Eligible unit
									For purposes of this section, the term eligible unit means an electric generation unit or industrial facility unit located in the United States that—
									
										(1)
										uses coal or petroleum coke for at least 75 percent of the fuel used by the unit,
									
										(2)
										uses carbon capture technology to capture and sequester   not less than 65 percent of the total
			 carbon dioxide emissions of the unit,
									
										(3)
										transports such captured carbon dioxide to a permanent geologic storage site in the United States
			 or to a site on the North American continent for use for hydrocarbon
			 recovery, and
									
										(4)
										provides for the permanent storage of such carbon dioxide in such site.
									
									(c)
									Applicable percentage(1)In generalFor purposes of subsection (a), the applicable percentage shall be the amount (expressed as a
			 percentage) equal to the sum of—(A)15 percent, and(B)the amount (expressed as a percentage) which bears the same ratio to 15 percent as the captured
			 emissions percentage (as determined under paragraph (2)) bears to 35
			 percent.(2)Carbon dioxide emissions capturedFor purposes of paragraph (1), the captured emissions percentage shall be equal to—(A)the percentage of total carbon dioxide emissions of the eligible unit that is captured and
			 sequestered, minus(B)65 percentage points.(d)Election
									No costs for which a credit has been provided under section 48A or section 48B shall be eligible
			 for a credit under this section.
								
									(e)
									Recapture
									The Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable
			 under subsection (a) with respect to any unit that fails to attain or
			 maintain the requirements under subsection (b).
								.
					
						(2)
						Clerical amendment
						The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended
			 by inserting after the item relating to section 48D the following new
			 item:
						
							
								48E. Pioneer CCS facilities.
							
							.
					
					(d)
					Effective date
					The amendments made by this section shall apply with respect to—
					
						(1)
						new facilities placed in service after December 31, 2014, and before January 1, 2026; and
					(2)the retrofit of existing facilities that commence operation with the retrofit after December 31,
			 2014, and before January 1, 2026.
					
